DAVIDSON, Judge.
This is an appeal in a bail bond forfeiture case.
There is nothing in the record showing that a brief has been filed in this court, as required by the Rules of Civil Procedure. Art. 866, Vernon’s Ann.C.C.P.
Failure to comply with the rules requiring the filing of briefs authorizes a dismissal of the appeal for the want of prosecution. Hebert v. State, 158 Tex.Cr.R. 271, 255 S.W.2d 201; Dunn v. State, 160 Tex.Cr.R. 37, 267 S.W.2d 144; Bell v. State, Tex.Cr.App., 244 S.W.2d 210.
Accordingly, the appeal is dismissed.